Citation Nr: 0025060	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-21 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right hip.

2.  Entitlement to service connection for chronic prostate 
problems.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial compensable evaluation for 
right knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1970 to May 1973 
and from April 1988 to January 1997.  The DD 214 also showed 
that the veteran had eleven years, three month and four days 
of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997, rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In that decision, the RO 
denied the veteran's claims for service connection for 
degenerative joint disease of the right hip, chronic prostate 
problems, degenerative joint disease of the lumbar spine and 
sleep apnea.  Service connection for patellofemoral syndrome 
was granted and assigned a noncompensable evaluation.

The issue of entitlement to an initial compensable evaluation 
for right knee patellofemoral syndrome will be subject to the 
attached remand.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
establishing that he has degenerative joint disease of the 
right hip.  

2.  The veteran has not submitted competent medical evidence 
establishing that he has a prostate disability.  

3.  The veteran has not submitted competent medical evidence 
establishing that he has degenerative joint disease of the 
lumbar spine. 

4.  The record does not contain competent evidence of a nexus 
between sleep apnea noted in service and a current 
disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative joint disease of the right hip is not well 
grounded.  38 U.S.C.A. 5107 (a) (West 1991).

2.  The claim of entitlement to service connection for 
chronic prostate problems is not well grounded.  38 U.S.C.A. 
5107 (a) (West 1991).

3.  The claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine is not well 
grounded.  38 U.S.C.A. 5107 (a) (West 1991).

4.  The claim of entitlement to service connection for sleep 
apnea is not well grounded. 38 U.S.C.A. 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for degenerative joint disease 
of the right hip, chronic prostate problems, degenerative 
joint disease of the lumbar spine and sleep apnea.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Moreover, in the case of a diagnosis of arthritis, 
service connection may be granted if the disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for prostate cancer if it is manifested in service, 
or manifested to a compensable degree at any time after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
1991); 38 C.F.R. §§ 3.307(6)(ii), 3.309(e) (1999).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

However, a veteran who submits a claim(s) for benefits to the 
VA shall have the burden of offering sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  See 38 U.S.C.A. 5107 (a) (West 
1991).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical evidence, or in some instances, 
lay evidence of an in-service incidence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468- 
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that the same condition currently exists (in- 
service incidence or aggravation of a disease).  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.

If the chronicity provision is not applicable, a claim still 
may be well-grounded pursuant to the same regulation if the 
evidence shows that the condition was observed during 
service, or any applicable presumptive period, and continuity 
of symptomatology was demonstrated thereafter, and includes 
competent evidence relating (nexus) the current condition to 
that symptomatology (current condition).  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  However, in the three issues 
under consideration in this claim, the veteran has failed to 
submit credible evidence that his current symptoms support a 
diagnosis of degenerative joint disease of the right hip, a 
prostate disability or degenerative joint disease of the 
lumbar spine.  

I.  Right Hip, Lumbar Spine and Prostate

Although the veteran's service medical records indicate 
questionable chronic prostatitis, complaints of frequency of 
urination and complaints of low back pain, there is no 
competent evidence of a diagnosis of degenerative joint 
disease of the lumbar spine or a prostate disability.  While 
the VA examination in 1997 showed some loss of lumbar spine 
motion and that there was a questionable history of prostate 
trouble in the past but no current symptoms, there is no 
competent evidence of a diagnosis of degenerative joint 
disease of the lumbar spine or chronic prostate problems.  
The VA radiology reports revealed normal findings with regard 
to the veteran's hips and lumbar spine.  Consequently, there 
is no competent evidence of a diagnosis of degenerative joint 
disease of the right hip or lumbar spine.  The only evidence 
of the existence of any of these disabilities is the 
veteran's lay statements contained in his claim.  Because the 
veteran is a layperson with no medical training or expertise, 
his contentions standing along do not constitute competent 
medical evidence of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Accordingly, as the veteran has not submitted competent 
medical evidence establishing that he currently has 
degenerative joint disease of the right hip, a prostate 
disability or degenerative joint disease of the lumbar spine, 
his claims must be denied as not well grounded.  The duty to 
assist is not triggered until a claimant has submitted a 
well-grounded claim.  See Epps, 126 F.3d at 1467-68.  In the 
instant case, the veteran has failed to submit such claims; 
therefore the Department has no obligation to further assist 
the veteran in developing facts pertinent to his claims and 
the claims must fail.  See Morton v. West, 12 Vet. App. 477 
(1999).

II.  Sleep Apnea

Although the veteran contends that he has sleep apnea related 
to his active service and has provided testimony consistent 
with these contentions, where the determinative issues 
involve questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, the Board finds that the 
veteran's unsubstantiated allegations alone are an 
insufficient basis on which to establish a well-grounded 
claim for service connection for sleep apnea.  

The service medical records show that the assessment was 
concern for sleep apnea and noted symptoms consistent with 
sleep apnea.  A provisional diagnosis of rule out sleep apnea 
was provided.  

The veteran's claim must fail, however, as the record does 
not contain competent medical evidence of a nexus between the 
sleep apnea noted in service and any current disability.  
None of the medical records or reports contain such an 
opinion.  Significantly, the evidence does not contain a 
confirmed diagnosis of this disorder.

A veteran may also establish a well-grounded claim for 
service connection under 38 C.F.R. § 3.303(b) (1999), which 
is applicable where evidence, regardless of its date, shows 
that a veteran had chronic condition in service or during an 
applicable presumptive period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type for which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  A claim also may be well grounded pursuant to the 
same regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and that continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  However, the objective 
evidence in this case does not show that any chronic 
condition, such as sleep apnea, currently exists nor does it 
show that any observed condition in service continued to 
symptomatic following his discharge.  There is no competent 
evidence of a current condition which can be related to any 
post-service symptoms.

In view of the foregoing, the claim for service connection 
for sleep apnea is not well grounded.  Accordingly, no duty 
to assist is triggered by the provisions of 38 U.S.C.A. § 
5107.  

III.  Conclusion 

The Board is not aware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claims.  As such, there is no duty on the part of 
the VA under 38 U.S.C.A. 5103 (a) (West 1991) to notify the 
veteran of evidence required to complete his application for 
service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F. 3d 1483, 1484-5 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims and to explain why his current 
attempts fail.

In reaching this determination the Board recognizes that the 
issues are being disposed of in a manner that differs from 
that used by the RO.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App 384, 394 (1993).  The Board 
concludes that he has not been prejudiced by the decision to 
deny his appeal on the basis that it is not well grounded.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).



ORDER

A well-grounded claim not having been submitted, service 
connection for degenerative joint disease of the right hip is 
denied.

A well-grounded claim not having been submitted, service 
connection for chronic prostate problems is denied.

A well-grounded claim not having been submitted, service 
connection for degenerative joint disease of the lumbar spine 
is denied.

A well-grounded claim not having been submitted, service 
connection for sleep apnea is denied.


REMAND

The Board finds that the veteran has submitted evidence, 
which is sufficient to justify a belief that his claim for a 
higher evaluation for his service-connected right knee 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there must be examination reports 
containing sufficient information to rate a disability in 
accordance with the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court discussed the applicability of 38 
C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  In 
Arnesen v. Brown, 8 Vet. App. 432 (1995) the Court applied 
the principles of DeLuca to the rating of knees.  The VA last 
examined the veteran in 1997.  That examination did not 
address 38 C.F.R. §§ 4.40 and 4.45 with regard to 
examinations of joint motion.  An examiner should evaluate 
the veteran's right knee in accordance with the guidance of 
the Court and the applicable regulations.  The veteran is 
advised that if he fails to report for such examination 
without good cause, his claim for increase shall be denied.  
38 C.F.R. § 3.655 (1999).

The issue of entitlement to an initial compensable evaluation 
for right knee patellofemoral syndrome is REMANDED to the RO 
for the following:

1.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
entire claims folder must be made 
available to and be reviewed by the 
examiner.  All necessary tests and 
studies should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The physician should provide a 
complete rationale for all conclusions 
reached and should specifically express 
an opinion on the following questions:

a.  What is the range of right knee 
motion, describing any limiting factors.  
If the veteran experiences pain on 
motion, the physician should express an 
opinion as to the credibility of the 
complaints and specify the evidence on 
which he bases his assessment.  The 
doctor should report at what point in the 
range of motion any pain appears and how 
it affects motion.

b.  Describe all functional loss 
affecting the right knee including more 
movement than normal (instability), any 
locking, weakened movement, fatigability 
and lack of endurance, incoordination, 
swelling, deformity, atrophy of disuse, 
disturbance of locomotion or interference 
with weight bearing.  If possible, the 
examiner should describe the functional 
impairment in terms of the degree of 
additional range- of-motion lost.

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.

3.  Thereafter, the RO should 
readjudicate the claim for an increased 
rating for the right knee patellofemoral 
syndrome.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.

In accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 


